Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  November 27, 2019                                                               Bridget M. McCormack,
                                                                                                Chief Justice

                                                                                       David F. Viviano,
                                                                                       Chief Justice Pro Tem
  159874
                                                                                     Stephen J. Markman
                                                                                          Brian K. Zahra
                                                                                    Richard H. Bernstein
  SUSAN REAUME,                                                                     Elizabeth T. Clement
           Plaintiff-Appellant,                                                     Megan K. Cavanagh,
                                                                                                     Justices

  v                                                       SC: 159874
                                                          COA: 341654
                                                          Ottawa CC: 17-004964-AA
  TOWNSHIP OF SPRING LAKE,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 21, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the Court of Appeals improperly relied on the character of
  the relationship that defines the term “family” in the zoning ordinance in order to
  conclude that the permitted use of a “Dwelling, Single Family” in the R-1 district does
  not include short-term rentals; and (2) whether, aside from the definition of “family,” the
  appellant met her burden of proof to establish that her actual use of 18190 Lovell Road as
  a short-term rental complied with the permitted use of the property as a “Dwelling, Single
  Family” before the township adopted Ordinance 255 and Ordinance 257. In addition to
  the brief, the appellant shall electronically file an appendix conforming to MCR
  7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers
  as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21
  days of being served with the appellant’s brief. The appellee shall also electronically file
  an appendix, or in the alternative, stipulate to the use of the appendix filed by the
  appellant. A reply, if any, must be filed by the appellant within 14 days of being served
  with the appellee’s brief. The parties should not submit mere restatements of their
  application papers.

        The Michigan Townships Association and the Michigan Municipal League, and
  the Real Property Law and Government Law Sections of the State Bar of Michigan are
                                                                                                              2

invited to file briefs amicus curiae. Other persons or groups interested in the
determination of the issues presented in this case may move the Court for permission to
file briefs amicus curiae.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        November 27, 2019
       s1120
                                                                            Clerk